Citation Nr: 0947576	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to the reinstatement of nonservice-connected 
death pension benefits, effective July 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.  The appellant seeks benefits as the Veteran's 
surviving widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to reinstatement of 
nonservice-connected death pension benefits.


FINDINGS OF FACT

1.  The appellant's countable annual income for VA pension 
purposes exceeded the established income limit for receipt of 
payment for nonservice-connected death pension benefits for 
the years 2005, 2007, 2008, and 2009.  

2.  For the year 2006, the maximum annual pension rate (MAPR) 
exceeded the appellant's countable income by $55.53.


CONCLUSION OF LAW

The criteria for entitlement to reinstatement of nonservice-
connected death pension benefits have not been met, with the 
exception of a payment of $55.53 for the year 2006.  
38 U.S.C.A. §§ 1503, 1541, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.3(b)(4), 3.23, 3.271, 3.272 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

With respect to the claim for entitlement to nonservice-
connected death pension benefits, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  In 
particular, a January 2008 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1).  As the issue on appeal is controlled by the 
appellant's level of annual income, there is no medical 
controversy and development of any medical evidence would 
have no bearing on the decision.  The appellant has provided 
financial information for the period in question, and VA has 
obtained the appellant's annual Social Security 
Administration (SSA) income report.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available or is not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to such benefits if the veteran served for 90 days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
claimant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  In determining income for this purpose, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  In determining annual income, all payments of any 
kind or from any source including salary, retirement or 
annuity payments, or similar income, which has been waived, 
shall be included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income 
include the expenses of the veteran's last illness and burial 
and for the veteran's just debts, debts not incurred to 
secure real or personal property, if paid by the appellant.  
38 C.F.R. § 3.272(h).  Such expenses may be deducted only for 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
That income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits (MAPR) are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.

The Veteran in this case served on active duty from February 
1951 to January 1953, during the Korean War.  He died in July 
2004.  Thus, the rate of nonservice-connected death pension 
benefits payable to the appellant depends upon her specific 
income and net worth.  38 U.S.C.A. § 1541; 38 C.F.R. § 
3.3(b)(4).

The appellant filed her original claim for nonservice-
connected death pension benefits in August 2004.  In a 
December 2004 decision, the RO granted entitlement to 
nonservice-connected death pension benefits, effective 
September 1, 2004.  The benefits, however, were discontinued 
as of September 1, 2005, as a result of the appellant's 
income exceeding the allowable limit as of that date.

In February 2006, the appellant filed a claim of entitlement 
to reinstatement of nonservice-connected death pension 
benefits, effective from the date the benefits were 
discontinued.

The appellant's Social Security disability income was 
verified in September 2006.  The report showed that the 
appellant received $489.00 per month from December 2004 
through December 2005, and $509.00 per month from December 
2005.

Information received from the Railroad Retirement Board 
indicates that as of December 2007, the appellant's Social 
Security disability income was increased to $526.00 per 
month.  As of December 2008, the monthly amount was increased 
to $538.00 per month.

In addition to Social Security disability income, the 
appellant received retirement benefits from the Railroad 
Retirement Board.  As of December 1, 2004, her monthly income 
was $520.40.  As of December 1, 2005, her monthly income was 
$493.52.  As of December 1, 2007, her monthly income was 
increased to $508.83.  As of December 1, 2008, her monthly 
income was increased to $520.03.  The appellant had no other 
reported income.

Based upon the above figures, the appellant's yearly income 
prior to December 1, 2005, was $12,108.48.  Her yearly income 
for 2005 was $12,108.24.  In 2006, her annual income was 
$12,030.24, and in 2007, it was $12,417.96.  In 2008, her 
yearly income was $12,696.00.

The total maximum annual pension rate (MAPR) for a surviving 
spouse with no dependents, effective December 1, 2004, was 
$6814.00.  Effective December 1, 2005, it was $7,094.00.  
Effective December 1, 2006, it was $7329.00.  Effective 
December 1, 2007, it was $7498.00.  The MAPR, effective 
December 1, 2008, is $7933.00.  See 38 C.F.R. § 3.23(a)(5); 
VA Manual M21-1, Part I, Appendix B.  

In support of her claim, the appellant submitted a list of 
unreimbursed medical expenses, dated from January 2005 to 
March 2008.  To be deducted, medical expenses must have 
exceeded 5 percent of the yearly MAPR, or $ $340.00 in 2004, 
$355.00 in 2005, $366.45 in 2006, $375.00 in 2007, and 
$396.65 in 2008.  

The appellant's unreimbursed medical expenses for the year 
2005 totaled $4,531.31.  These expenses consisted of $956.90 
for her Medicare premium, $2,912.12 for her private health 
insurance premium, and numerous fees associated with 
prescription medication copays.

The appellant's unreimbursed medical expenses for the year 
2006 totaled $4,756.77.  These expenses consisted of 
$1,062.00 for her Medicare premium, $2,724.00 for her private 
health insurance premium, and numerous fees associated with 
prescription medication copays.

The appellant's unreimbursed medical expenses for the year 
2007 totaled $4,009.38.  These expenses consisted of 
$1,122.00 for her Medicare premium, $2,724.00 for her private 
health insurance premium, and numerous fees associated with 
prescription medication copays.

In March 2008, the appellant reported unreimbursed medical 
expenses including $1,163.00 for her Medicare premium, and 
$3,000.00 for her private health insurance premium.  She 
additionally reported fees associated with prescription 
medication copays totaling $426.29 for the first three months 
of 2008.  No additional information for 2008 has been 
provided.

Because the reported medical expenses exceed 5 percent of the 
yearly MAPR's, the medical expenses may be deducted from her 
annual income.  As the appellant did not report financial 
information for 2009, any expenses incurred during this year 
may not be deducted.

Even after deducting the $4,531.31 in medical expenses in 
2005, the appellant's 2005 annual income of $7,577.17 
($12,108.24 minus $4,531.31) exceeds the MAPR for 2005, 
barring her entitlement to nonservice-connected death pension 
benefits for 2005.

However, after deducting the $4,756.77 in medical expenses in 
2006, the appellant's 2006 annual income totals $7,273.47 
($12,030.24.24 minus $4,756.77),  $55.53 under the MAPR for 
2006, entitling her to a payment of $55.53 for nonservice-
connected death pension benefits for 2006.

Next, with respect to the year 2007, even after deducting the 
$4,009.38 in medical expenses in 2007, the appellant's 2007 
annual income of $8,408.58 ($12,417.96 minus $4,009.38) 
exceeds the MAPR for 2007, barring her entitlement to 
nonservice-connected death pension benefits for 2007.

The appellant did not submit financial information for the 
entirety of 2008.  Based upon her submitted income and 
expenses, however, after deducting the $4,589.29 in reported 
unreimbursed medical expenses from her annual income, the 
appellant's countable income for 2008 is $8,106.71 
($12,696.00 minus $4,589.29), which exceeds the MAPR for 
2008.  As the appellant's countable income for 2008 exceeds 
the MAPR, she is not entitled to nonservice-connected death 
pension benefits for 2008.  The Board reminds the appellant 
that the duty to assist is not a "one-way street."  If an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The burden is on 
the appellant to demonstrate that her annual income is below 
the maximum allowable rate for receipt of death pension.  

As the available evidence shows that appellant's annual 
income exceeds the MAPR for the award of nonservice-connected 
death pension benefits for a surviving spouse with no 
dependents for the year 2008, the claim of entitlement to 
nonservice-connected death pension benefits for the year 2008 
must be denied due to excessive yearly income.  Similarly, 
although the appellant has not reported her financial 
information for the year 2009, given that her 2008 income 
exceeded the MAPR for 2008, it follows that her Social 
Security income and income from the Railroad Retirement 
similarly exceeds the MAPR for 2009.  

The Board appreciates the severity of the appellant's 
financial status; however, with the exception of the $55.53 
to which the appellant is entitled for the year 2006, there 
is no interpretation of the facts of this case which will 
support a legal basis for 


a favorable action with regard to the appellant's claim.  The 
appellant's countable income exceeds the MAPR for the years 
2005, 2007, 2008, and 2009.  Thus, the application of the 
principle of reasonable doubt is not appropriate in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Reinstatement of nonservice-connected death pension benefits 
of $55.53 for the year 2006, and no more, is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


